—Appeal by the People from an order of the Supreme Court, Kings County (Marrero, J.), dated February 4, 1998, dismissing an indictment on the ground that the defendant’s arrest was made in the absence of probable cause.
Ordered that the order is reversed, on the law, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment.
After a hearing, the Supreme Court found that there was no probable cause to support the defendant’s arrest and dismissed the indictment. The People contend, and the defendant correctly concedes, that the Supreme Court was not authorized to dismiss the indictment on this ground. Lack of probable cause is not, in and of itself, one of the bases listed under CPL 210.20 for dismissal of an indictment (see, CPL 210.20 [1]; People v Winn, 232 AD2d 438, 439). Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.